Citation Nr: 0301491	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  97-06 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a left 
eye injury, currently evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied an evaluation in 
excess of 30 percent for residuals of a left eye injury.  
It has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2002).

When this matter was previously before the Board in March 
1999, service connection for right eye disability was 
denied and the claim for an increased rating for left eye 
disability was remanded to the RO for additional 
development.  Following the requested development, the RO 
continued the 30 percent evaluation previously assigned.  
The matter is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  On VA examination in March 2002, the veteran had no 
light perception in the left eye with and without glasses.  

3.  Service connection is not in effect for right eye 
disability, and the veteran is not shown to be blind in 
that eye.  

4.  No exceptional or unusual disability factors are 
associated with the service-connected left eye disorder.  


CONCLUSION OF LAW

The criteria for an increased rating for residuals of a 
left eye injury have not been met.  38 U.S.C.A. §§ 1155, 
1160(a)(1), 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321(b)(1), 3.383(a), 4.84a, Diagnostic Code 6080 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist and enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002).  
See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except for the amendment relating to 
claims to reopen previously denied claims.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In June 1996, the RO provided the veteran and 
his representative with a statement of the case.  A 
supplemental statement of the case was furnished in 
October 1996.  Following the Board's remand of this claim 
in March 1999, a supplemental statement of the case was 
furnished in August 2002.  These documents set forth the 
legal criteria governing the claim now before the Board, 
listed the evidence considered by the RO, and offered 
analyses of the facts as applied to the legal criteria set 
forth therein, thereby informing the veteran of the 
information and evidence necessary to substantiate his 
claim.  Although it does not appear that the veteran was 
furnished with the provisions of 38 C.F.R. § 3.321(b)(1) 
regarding extraschedular evaluation, the veteran has not 
been prejudiced by this failure because, as noted below, 
the record makes abundantly clear that his medical 
retirement from private employment in the early 1980s was 
unrelated to his service-connected left eye disorder.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  

In this regard, the Board observes that the rating 
schedule is designed to compensate for average impairments 
of earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability."  38 C.F.R. § 4.1 (2002) (emphasis 
added).  The adverse occupational impact of the service-
connected disability is contemplated in the 30 percent 
rating currently assigned.  

Although it does not appear that the RO actually informed 
the veteran of the provisions of the VCAA or of the 
provisions of the regulations implementing the VCAA, VA 
developed the claim in a manner consistent with the Act, 
including notifying him of what information and evidence 
he would be responsible for providing and what evidence VA 
would obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Specifically, in its remand 
of March 1999, the Board requested that the RO obtain a 
list of care providers who had treated the veteran for his 
service-connected eye disability, especially the VA 
medical facilities at Tampa and Fort Myers, Florida, thus 
notifying the veteran that he was responsible for 
providing the information when asked by the RO.  The Board 
also requested that the RO attempt to obtain records of 
the Social Security Administration granting or denying 
disability benefits in the veteran's case, thus notifying 
the veteran that the RO was responsible for that aspect of 
development.  Pursuant to the remand, the RO in October 
1999 requested that the veteran identify the medical 
facilities where he was treated for his eye disability 
since 1998.  The RO also requested that he sign and return 
releases (VA Form 21-4142) for any treatment provided by 
private physicians.  By requesting the information and 
releases, the RO notified the veteran that it would 
request the records for which he provided proper releases.  

In addition to notifying the veteran of the information 
and evidence that he needed to provide and what evidence 
the RO would obtain or attempt to obtain, the record shows 
that, over the lengthy time this case has been in 
appellate status, VA has acquired the VA examination and 
treatment reports, as well as evidence identified by the 
veteran.

In October 1999, and again in May 2001, the veteran 
submitted copies of pertinent VA outpatient treatment 
reports.  Indeed, the record shows that throughout the 
prosecution of his appeal, the veteran has submitted 
copies of pertinent treatment reports at various 
intervals.  

Beginning in November 2000, the RO made at least two 
attempts to obtain pertinent records of the Social 
Security Administration.  In August 2001, the Social 
Security Administration advised the RO that it could not 
send the medical records requested because the folder had 
been destroyed.  

Finally, the RO in July 2002 requested, apparently on the 
basis of information contained in the VA examination 
report of March 26, 2002, that the veteran furnish medical 
records from Bascom Palmer Eye Institute in Miami.  The 
veteran responded later that month that he had never been 
treated by that institution and that he was unable to 
travel to Miami due both to his own and his spouse's 
medical condition.  

The record does not show that there are any further 
pertinent treatment reports, public or private, to 
acquire.  With respect to acquiring lay evidence, the 
issue currently before the Board turns on objective 
clinical findings.  While lay evidence might be of some 
value in corroborating such matters as complaints of pain, 
the determinations made with respect to this appeal all 
rely on findings on examinations directed to the specific 
disability at issue.  The record in this appeal is 
relatively extensive and, on the whole, shows that VA has 
informed the veteran of the type of information and 
evidence necessary to substantiate his claims.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  
As indicated above, the RO has obtained, to the extent 
possible, all of the evidence within the control of the 
government that is pertinent to this appeal.  The veteran 
has not identified additional sources that could furnish 
evidence relevant to the issue before the Board, and the 
Board is aware of none.  

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows that, pursuant to the Board's remand, the veteran 
underwent a VA ophthalmologic examination in March 2002.  
The representative in December 2002 contended that the VA 
examination report did not comply with the instructions 
contained in the Board remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  However, the failure to establish 
an etiology for the defective vision, as requested in the 
remand, seems to turn on the absence of findings from an 
electroretinogram (ERG) and electrooculogram (EOG) that 
apparently could only readily be performed at the Bascom 
Palmer Eye Institute in Miami, a location to which the 
veteran has indicated he cannot travel.  In view of the 
extensive evidence of record, the Board finds that the 
command of Stegall has been complied with to the extent 
possible.  The Board is of the opinion that the issue has 
been adequately developed and is ripe for decision.  

Thus, on appellate review, the Board sees no areas in 
which further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for further 
consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. at 394; VAOPGCPREC 16-92.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the veteran because the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the 
VCAA.  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable in 
all cases.  The Court has concluded that the VCAA is not 
applicable where the appellant was fully notified and 
aware of the type of evidence required to substantiate his 
claims and that no additional assistance would aid in 
further developing his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  When, as here, there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would 
aid the appellant in substantiating his claim, the VCAA 
does not apply.  Wensch v. Principi, 15 Vet. App. 362 
(2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2).  

Increased Rating for Left Eye Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2002), and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the service medical records 
and all other evidence of record pertaining to the history 
of the service-connected disabilities at issue on this 
appeal.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where the issue 
is entitlement to an increased rating, the current level 
of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  The evidence in closest 
proximity to the recent claim is the most probative in 
determining the current extent of impairment.  Id.  

Factual Background

In a decision dated in May 1992, the Board granted service 
connection for a left eye disorder.  A rating decision 
dated later the same month implemented the Board's 
decision and assigned a 10 percent evaluation under 
Diagnostic Code 6079, effective from December 13, 1988, 
for a left eye injury with resulting optic atrophy with 
visual acuity of 20/60 in the left eye with correction.  

A rating decision dated in April 1993, implementing a 
hearing officer's determination, reclassified the service-
connected disability as residuals of a left eye injury 
with resulting optic atrophy with marked constriction of 
the visual field of the left eye.  A 30 percent rating was 
assigned under Diagnostic Code 6080, effective from 
December 13, 1988.  In correspondence dated the following 
month, the RO notified the veteran of this determination 
and stated that the action constituted a complete grant of 
the benefit sought.  

In February 1996, the veteran filed a claim for an 
increased rating for his service-connected left eye 
disability, which has been continuously prosecuted ever 
since.  

Service connection is not in effect for right eye 
disability, and the veteran is at the maximum schedular 
rating for disability of one eye in the absence of 
blindness in both eyes.  Where only one eye is service 
connected and the veteran is not blind in both eyes, the 
other eye is considered normal for rating purposes.  See 
38 C.F.R. § 3.383(a)(1); see also 38 C.F.R. § 4.14 (2002) 
(manifestations not resulting from the service-connected 
disability may not be used in establishing the service-
connected evaluation).  However, where a veteran has 
suffered blindness in one eye as a result of service-
connected disability and blindness in the other eye as a 
result of nonservice-connected disability not the result 
of his own willful misconduct, compensation is payable as 
if the combination of disabilities were the result of 
service-connected disability.  38 U.S.C.A. § 1160(a)(1).  

Blindness in both eyes having only light perception 
warrants a 100 percent evaluation, in addition to special 
monthly compensation.  38 C.F.R. § 4.84a, Diagnostic Code 
6062 (2002).  The record shows that the veteran has been 
in receipt of special monthly compensation under 
38 U.S.C.A. § 1114(k) (West Supp. 2002) and 38 C.F.R. § 
3.350 (2002) for loss of use of one eye having only light 
perception since August 21, 1995.  

The best distant vision obtainable after best correction 
by glasses is the basis of rating.  38 C.F.R. § 4.75 
(2002).  

On VA examination in March 2002, the veteran had no light 
perception in the left eye with and without glasses.  The 
issue, then, is whether the veteran is blind in the 
nonservice-connected right eye.  

The service medical records show that in September 1962, 
the veteran fell out of his bunk and hit the frontal 
region of his head without loss of consciousness.  Skull 
x-rays were negative.  However, in October 1962, he was 
hospitalized for a neurologic evaluation following 
complaints that included tunnel vision in the left eye.  
The diagnosis following an examination was hysteria 
manifested by left uniocular vision.  However, malingering 
was also suspected, and the veteran was evaluated in the 
neuropsychiatric clinic in January 1963.  Initially, no 
psychiatric disease was found, but this impression changed 
during that month as further investigation was made.  It 
was eventually concluded that the veteran was making a 
borderline emotional adjustment and could continue on 
duty.  Another neurologic evaluation in August 1963 
concluded that the left tunnel vision was non-organic and 
that there was no treatment that could be offered "this 
apparent hysterical visual disturbance."  

Throughout service, however, the veteran's best corrected 
distant vision in the right eye was 20/20.  In December 
1962, his uncorrected distant vision on the right was 
20/25.  On separation examination in August 1963, the 
veteran's distant vision on the right was 20/20 without 
correction.  His left eye tunnel vision was noted to be on 
a hysterical basis.  

In August 1964, the veteran was seen at a service clinic 
while a member of the Army Reserves (from which he was 
given a General Discharge under Honorable Conditions in 
July 1966).  His best corrected distant visual acuity in 
the right eye was 20/400, and his right visual field was 
constricted to 5 degrees.  The impression, however, was 
gross malingering.  A psychiatric evaluation requested by 
the veteran's higher headquarters in June 1965 culminated 
in a finding that no formal diagnosis could be made from a 
psychiatric standpoint.  The examiner was of the opinion 
that it was appropriate to consider the veteran to be 
malingering because a physical examination revealed no 
specific sequelae that could be related to his previous 
head injury.  

The record shows that on VA special eye examination in 
September 1983, the veteran's best corrected distant 
visual acuity in the right eye was 20/30.  The visual 
field in the right eye was normal.  On VA special eye 
examination in February 1984, his best corrected distant 
visual acuity in the right eye was 20/20.  The same result 
was obtained on a VA ophthalmologic examination in August 
1989.  A VA psychiatric examination in November 1989 
resulted in findings that suggested a longstanding minimal 
brain dysfunction classified as a learning disability or 
some residual left cerebral functional impairment that 
might have been due to trauma.  The evaluation did not 
turn up strong evidence of psychological characteristics 
usually found among individuals suffering from disorders 
of the conversion or hysterical type.  The examiner 
commented that the possibility existed that when the 
veteran sustained the head injury, it had certain 
deleterious effects that became focused in his worrisome, 
help-seeking orientation.  The examiner concluded that the 
manifested symptoms were most compatible with a dysthymic 
disorder or depressive neurosis and diagnosed a conversion 
disorder by history only.  

On VA neurologic examination in March 1991, the veteran's 
best corrected distant visual acuity in the right eye was 
20/40.  The examiner was of the opinion that the tunnel 
vision in the left eye was "in all probability of 
hysterical origin."  His best corrected distant visual 
acuity in the right eye was 20/30 on a VA ophthalmology 
examination the following month.  

Visual evoked potentials (VEP) were obtained by VA in 
October 1991 and showed what the examiner characterized as 
"incongruous results" but appeared "to be probably within 
normal limits."  The examiner also remarked that "it is 
worthy of note that the left eye has better responses than 
the right."  

When seen in the VA optometry clinic in June 1992, the 
veteran's best corrected distant visual acuity was 20/30 
on the right.  On VA ophthalmologic examination in 
February 1993, his best corrected distant visual acuity in 
the right eye was 20/40.  The visual field in the right 
eye was essentially normal.  

When seen in the VA optometry clinic in November 1994, the 
veteran's best corrected distant visual acuity on the 
right was 20/40.  When seen in the optometry clinic in 
August 1995, his best corrected distant visual acuity on 
the right was 20/60.  

VA outpatient treatment reports for the period from June 
1995 to May 1996 show best corrected distant visual acuity 
of light perception only in the left eye with contraction 
of visual fields.  When the veteran was seen in the VA 
ophthalmology clinic in September 1995, it was reported 
that he had no vision in the left eye and 20/50 vision in 
the right eye with aid.  It was further reported that 
funduscopic examination had shown retinal pigment 
epithelium changes that were greater on the right than on 
the left.  The assessment was a corneal scar in the left 
eye and macular degeneration, greater on the right than on 
the left.  It was felt that he needed an electroretinogram 
and visual evoked responses (VER).  

When seen in the VA ophthalmologic clinic in October 1995, 
the veteran had best corrected distant visual acuity of 
20/100 on the right and hand motion (HM) on the left.  It 
was reported that the veteran had a history of head trauma 
in 1962 resulting in "tunnel vision" in the left eye with 
stable vision until about two years before, when vision 
gradually decreased from 20/40 to hand motion in the left 
eye.  He also noticed a gradual decrease in visual acuity 
of the right eye over the same period.  An examination 
showed a mid to anterior stromal scar of the left eye.  
The impressions were unexplained decrease in visual acuity 
bilaterally, and history of head trauma in 1960.  

Magnetic resonance imaging in October 1995 resulted in 
findings consistent with microvascular ischemic changes.  
There was no evidence of enhancing mass lesions, and no 
compression effect on the optic nerves or chiasm 
identified.  

When seen in the VA ophthalmology clinic in December 1995, 
the veteran had best corrected distant vision of 20/70 on 
the right; vision could not be evoked on the left.  A day 
later, his best corrected distant vision was 20/300 on the 
right.  

On January 18, 1996, the veteran underwent ophthalmic 
electrophysiological testing (ERG and EVR) that was 
consistent with acuity deficits mediated by the maculae 
and abnormal function of the optic nerves or visual 
pathways.  It was felt that the abnormality could be 
indicative of macular dysfunction.  

On April 15, 1996, the veteran was referred to the VA Low 
Vision Clinic with a complaint that his right eye vision 
had started dropping about a year earlier and had gotten 
progressively worse.  It was reported that he had visual 
acuity of 20/60 to 20/200 on the right with severe visual 
field loss.  The Low Vision Clinic consultation at that 
time reflected findings of best corrected distant visual 
acuity of 20/80+ in the right eye.  

On VA ophthalmologic examination on April 20, 1996, the 
veteran complained that his right eye had grown weaker 
over the previous 10 to 11 months and that he had 
difficulty with reading.  It was noted that he had had 
insulin-dependent diabetes mellitus for the previous seven 
to eight years.  His best corrected distant visual acuity 
in the right eye was variously recorded as 20/40 and 
20/70.  Malingering was again suspected.  

A CT scan of the head by VA in April 1996 showed no acute 
findings, although brain atrophy was suggested.   

When seen in the VA ophthalmology clinic in May 1996, the 
veteran's best corrected distant vision was 20/200 on the 
right and light perception on the left.  Unexplained 
visual loss in the right eye was noted, and malingering 
was again thought to be possible, although retinopathy was 
to be ruled out.  

When seen in the VA eye clinic in September 1996, it was 
reported that the veteran had a past ocular history of 
decreased visual acuity in both eyes of unknown etiology 
and that an ERG and VEP were consistent with macular 
degeneration.  

The veteran was seen in the ophthalmology clinic in 
November 1996 and reported that his vision in the right 
eye was completely gone.  However, his best corrected 
distant vision was 20/50 in the right eye.  He had no 
vision in the left eye.  The examiner reported that "this 
unknown condition causing blindness in the [left] eye 
could happen in the [right] eye. . . Temporal arteries can 
cause blindness in both eyes."

When seen in the VA ophthalmology clinic in December 1996, 
the veteran's best corrected distant vision was 20/200 on 
the right and hand motion on the left.  Previously, his 
right eye vision was 20/40.  An examination of the right 
eye was essentially negative for organic findings.  
Malingering was suspected because the veteran had 
previously refracted to 20/40 with reverse Snellen and his 
visual acuity was better than 20/200 with his right eye 
fogged.  

When the veteran was seen in the VA ophthalmology clinic 
in February 1997, his best corrected distant visual acuity 
was 20/100 in the right eye.  He had no vision in the left 
eye.  

When seen in the VA ophthalmology clinic in September 
1997, the assessment was that the veteran was legally 
blind.  A vascular etiology was thought possible, and 
optic atrophy was also noted.  

When seen in the VA optometry clinic in January 1998, the 
veteran's best corrected distant vision was 20/200 in the 
right eye and no light perception in the left eye.  The 
assessment was that he was legally blind.  

In March 1998, the veteran was admitted to the Blind 
Rehabilitation Program of a VA medical center.  A Low 
Vision evaluation during hospitalization indicated that he 
had best corrected distant vision of 10/200 in the right 
eye and light perception only in the left eye.  There was 
no definitive cause for the vision loss in the right eye, 
although he was noted during hospitalization to have 
diabetic retinopathy.  His visual fields were described as 
"somewhat restricted."  The results of the Farnsworth 
color test showed no classifiable color loss.  
Psychological testing in March 1998 culminated in no 
diagnoses on Axis I or Axis II.  The pertinent diagnosis 
on discharge from the hospital in April 1998 was blindness 
secondary to retinopathy.  

When seen in the VA ophthalmology clinic in February and 
again in September 1999, his visual acuity was count 
fingers on the right and light perception on the left.  
The assessment included diabetes mellitus, nuclear 
sclerosis bilaterally, and optic atrophy bilaterally 
secondary to trauma.  

In February 2001, the veteran was seen in the VA eye 
clinic with a history of optic atrophy secondary to trauma 
(skull fracture) noted in December 1999.  The veteran 
reported that he could see light only in the left eye and 
had decreasing vision in the right eye since his last 
visit, even with correction.  He had no ocular pain but 
had a history of insulin-dependent diabetes mellitus of 15 
years' duration.  He also had a history of hypertension 
and was on medication.  His best corrected distant visual 
acuity was 5/200 on the right and light perception only on 
the left.  A dilated fundus examination (DFE) showed mild 
temporal pallor bilaterally.  The maculae were mottled.  
The examiner stated, however, that based on the appearance 
of the optic nerve head (onh), he would expect visual 
acuity to be better.  The examiner said that the decrease 
in visual acuity in the right eye from 20/100 in March 
2000 to 5/200- currently was of questionable etiology.  
The veteran was referred for additional consultation.  

In April 2001, a VA examiner reviewed the record and 
concluded that the veteran gave a history that "may not be 
consistent with the vision as it is determined today."  
The examiner noted that a review of the record showed that 
the veteran was seen in the neurologic-ophthalmology 
clinic on December 18, 1996, and was examined by both the 
retinal and neurologic-ophthalmology services.  The 
examiner stated that they did not find, nor did she, nerve 
pallor or afferent pupillary defect (APD), "both of which 
would be expected with the stated lack of ability to see 
in the left eye."  However, the examiner noted that the 
impression in December 1996 was "unexplained decreased 
vision in both eyes with a negative work-up, and other 
possibilities were stated."  The examiner said that she 
could "add nothing further to their diagnoses or 
evaluations."  

In October 2001, the veteran underwent another VA 
ophthalmology consultation and reported that his right eye 
vision was less than 20/400 and that he could not see the 
letter "E" on the wall chart.  He said that he had no 
light perception in the left eye.  He stated that this 
began in the early 1960s when he struck his head and that 
his visual loss has slowly progressed and deteriorated 
since then.  The examiner reported that the pupils did not 
show any signs of Marcus Gunn pupil especially in the left 
eye.  (Marcus Gunn pupil is also known as Marcus Gunn's 
pupillary phenomenon or sign.  With unilateral optic nerve 
or retinal disease, it is a difference between the 
pupillary reflexes of the two eyes when a light is shone 
alternately into each eye with the other eye covered; on 
the affected side there is abnormally slight contraction 
or even dilation of the pupil.  Dorland's Illustrated 
Medical Dictionary 1276 (28th ed. 1994).)  The examiner 
stated that "it should be noted that both eyes fixate 
rapidly as well."  Following an evaluation that included 
funduscopic examination of both eyes, the examiner found 
no sign of diabetic retinopathy.  Visual fields showed 
only a small 5-degree (contraction) in the right eye and 
no sign of any activity in the left eye.  A simple color 
test was done that showed that the veteran could 
distinguish the color red easily with no problems.  The 
examiner noted that he carefully observed the veteran 
"walking into the room and [he] was found easily to 
navigate around stools, chairs and other objects such as a 
foot rest attached to the slit lamp in a room where he had 
never been before."  The examiner's impression was that he 
had normal healthy eyes, although he noted that the 
veteran felt strongly that his visual disability was real.  
Further testing was recommended, including an ERG, EOG, 
and VEP, in order to confirm whether there was any 
underlying pathology.  From the examination, however, the 
veteran appeared to have two healthy eyes that fixated 
rather well.  The examiner added:  "I just watched him 
ambulate through a maze of chairs, stools and other 
objects easily and as such this strongly makes me question 
his visual disability at this time."  

An addendum dated in January 2002 reflects that the 
veteran was in agreement with a plan to send him to the 
Bascom Palmer Eye Institute in Miami in order to determine 
whether any pathology was present in either eye "due to 
the fact that multiple eye exams have shown no pathology 
present at any time in either eye."  

The examiner in March 2002 reported that the veteran had 
vision in the right eye that was more than 20/400.  Using 
the Fan Bloom Chart, the vision in his right eye was 
3/600.  On visual field testing, he "was unable to see 
fingers with confrontation in the right eye, only able 
[to] see fingers in the central vision only, unable to 
perform confrontation in the left eye and due to poor 
vision, per patient report."  Further examination of the 
eyes was unremarkable, except for mild narrow cataracts in 
both eyes.  

A review of the veteran's ocular history showed that he 
had fluctuated vision dating back to 1962.  At that time, 
his vision in the right eye was 20/20 with glasses, and 
20/80 with glasses with tunnel vision in the left eye.  
The examiner noted that the veteran went to the Blind 
Rehabilitation Center in Birmingham in 1998 as part of the 
visual impairment program.  

The examiner in March 2002 said that in 1991, the veteran 
had been diagnosed with optic nerve atrophy in the left 
eye but that the nerve looked healthy on examination with 
no pale appearance.  The assessment was reduced vision in 
the left eye compared to the right eye, with normal 
apparent ocular health.  The examiner commented that 
because he did not have ERG and EOG results from the 
Bascom Palmer Eye Institute in Miami, he was unable to 
assess the cause of the veteran's visual impairment.  

Analysis

The record shows that the veteran is not blind in his 
nonservice-connected right eye and thus is not entitled to 
an evaluation higher than the one currently assigned.  
Successive recent examinations have failed to establish an 
organic basis for any right eye blindness.  He has no 
afferent pupillary defect, there is only mild temporal 
pallor bilaterally, and his eyes fixate rapidly.  Indeed, 
there is strong reason to believe that the veteran can see 
relatively well.  It is highly probative of the true state 
of his visual acuity that he was observed by a VA 
ophthalmologist maneuvering around furniture and other 
objects in an examining room he apparently had never been 
in before.  

As noted above, the veteran initially agreed to undergo 
testing at Bascom Palmer Eye Institute in Miami to 
determine whether any pathology was present in either eye.  
He failed to report for that testing, and he later stated 
that he would not go to that facility for testing.  Such 
evidence as might have been obtained by the testing has 
effectively been withheld from VA by the veteran.  The 
duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (affirmed on reconsideration, 1 Vet. App. 406 
(1991).  

Although there could be a hysterical or psychiatric basis 
to his blindness - his left eye blindness was long thought 
to be a consequence of hysteria - there is no current 
evidence of a conversion disorder affecting the visual 
acuity of his right eye.  The most recent evidence of the 
veteran's psychiatric state gives no indication of 
psychiatric disability or even of personality disorder.  

Furthermore, there is no evidence that the service-
connected left eye disability, by itself, presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1).  Although 
the veteran has undergone numerous examinations for 
diagnostic purposes, there is no showing that the left eye 
disorder has required frequent hospitalizations for 
treatment.  Nor is there any showing that the eye 
disability has resulted in marked interference with 
employment.  Rather, the record shows that the veteran is 
retired due to injury unrelated to his eye problems and 
indicates that he has not been gainfully employed since 
February 1981.  On VA psychiatric examination in November 
1989, it was reported that the veteran had taken medical 
retirement associated with a work-related injury while 
employed by the United Telephone Company.  Private medical 
reports and a May 1984 Order of the Florida Department of 
Labor and Employment Security show that the veteran was 
found to be permanently and totally disabled due to 
disabilities unrelated to his service-connected eye 
disorder.  Based on these considerations, the Board finds 
that the RO did not err in failing to refer this claim to 
the Director of the VA Compensation and Pension Service 
for an initial determination.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).  

The Board thus concludes that the preponderance of the 
evidence is against the claim for an increased rating for 
residuals of a left eye injury.  It follows that the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-58 (1990).  


ORDER

An increased evaluation for residuals of a left eye injury 
is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

